Exhibit 10.1
LEAR CORPORATION
LONG-TERM STOCK INCENTIVE PLAN
2009 MANAGEMENT STOCK PURCHASE PLAN
TERMS AND CONDITIONS

I.   Definitions. Any term capitalized herein but not defined below has the
meaning set forth in the Lear Corporation Long-Term Stock Incentive Plan, as
amended (the “Plan”).

  1.   “Accelerated Vesting Date” means the date prior to the Scheduled Vesting
Date that is the later of (i) the end of the first 10-consecutive trading day
period beginning after the Grant Date throughout which the Fair Market Value of
a Share has equaled or exceeded 150% of the Grant Price, or (ii) the first
anniversary of the Grant Date.     2.   “Account Distribution Date” means, with
respect to the Deferred Cash Account, March 14, 2012.     3.   “Average FMV”
means the average Fair Market Value over the last five trading days in 2008
(December 24, 26, 29, 30 and 31).     4.   “Base Salary” means a Participant’s
annual base salary rate on January 1, 2009 from the Company or an Affiliate,
including any elective contributions of the Participant that are not includable
in his or her gross income under Code Sections 125 or 401(k), and before taking
into account his or her Deferral Election under the MSPP.     5.   “Conversion
Ratio” means the amount or ratio by which the value of a SAR on March 15, 2009,
based on a Black-Scholes or similar method of valuation, would need to be
multiplied to have a value equal to the Fair Market Value of one Share on
March 15, 2009.     6.   “Deferred Cash Account” means the account described in
Section VI.     7.   “Deferral Election” means the election described in
Section II.     8.   “Deferral Election Amount” means the amount of bonus and
Base Salary covered by a Participant’s Deferral Election.     9.   “Earned
Portion” means a SAR, multiplied by a fraction, the numerator of which is the
number of pay periods for which there was a Base Salary deduction in the period
beginning on January 1, 2009 and ending on the date the Participant ceases to be
an employee and the denominator of which is 24.





--------------------------------------------------------------------------------



 



  10.   “End of Service” means his or her retirement after attaining age 55 and
completing 10 years of service (as defined in the Lear Corporation Pension Plan,
regardless of whether the employee participates in such plan).     11.   “Grant
Date” means March 15, 2009.     12.   “Grant Price” means the Fair Market Value
of a Share on the Grant Date.     13.   “Paid-Up Amount” of a Participant who
separates from service during 2009 means the cumulative amount actually withheld
to date from the Participant’s base salary pursuant to the Participant’s
Deferral Election.     14.   “Paid-Up Ratio” of a Participant who separates from
service during 2009 means the ratio of the Paid-Up Amount to the Deferral
Election Amount.     15.   “Participant” means an Eligible Employee who makes a
Deferral Election.     16.   “SAR” means the Stock Appreciation Right described
in Section V.     17.   “SAR Election Percentage” means the percentage (0%, 25%
or 50%) of the Deferral Election under Section II.(a) that a Participant
allocates to the SAR.     18.   “SAR Shares” means the Shares that are subject
to the SAR.     19.   “Scheduled Vesting Date” means, with respect to the SAR,
March 14, 2012.     20.   “Term” means the period commencing on the Grant Date
and ending on the second anniversary of the Scheduled Vesting Date.     21.  
“Vesting Date” means the earlier of the Scheduled Vesting Date or the
Accelerated Vesting Date.

II. Deferral Election.
          Any Eligible Employee selected by the Committee (a) may irrevocably
elect to defer any whole percentage up to 5% of the Base Salary payable to him
or her for the pay periods ending after December 31, 2008 and before January 1,
2010, by submitting an election to that effect, and/or (b) may have irrevocably
elected to defer a whole percentage up to 100% of the bonus payable to him or
her under the Company’s Annual Incentive Compensation Plan in the first quarter
of 2009, by having submitted an election to that effect in 2007.
III. Allocation.
          The allocation of amounts deferred pursuant to a Participant’s
Deferral Election among Restricted Stock Units, a Stock Appreciation Right and a
Deferred Cash Account, each as

2



--------------------------------------------------------------------------------



 



described below, will depend on the Deferral Election and the Average FMV. A
Participant may elect to have up to 50% of his or her Base Salary deferral under
the Deferral Election allocated to a Stock Appreciation Right or a Notional Cash
Account, or a combination of the two (in 25% increments) if the Average FMV is
greater than or equal to $10 per Share. If the Average FMV is less than $10 per
Share, then Base Salary may only be deferred and allocated to the Deferred Cash
Account pursuant to the Deferral Election.
IV. Restricted Stock Units.

  1.   Discount Rate.

  (a)   In consideration of the Participant’s Deferral Election (which is
limited to 5% of Base Salary), the Participant shall be credited as of March 15,
2009 with Restricted Stock Units at a discounted price (the “Discount Rate”)
equal to 80% of the Average FMV.     (b)   The total number of Restricted Stock
Units credited to a Participant under the Plan shall be equal to the dollar
amount of the portion of the Participant’s Deferral Election allocated to
Restricted Stock Units, divided by 80% of the Average FMV.     (c)   The total
number of Restricted Stock Units determined in Section IV.1(b), above, will be
credited to the Participant in the form of Salary Restricted Stock Units and/or
Bonus Restricted Stock Units. The number of Salary Restricted Stock Units
credited shall be the same proportion of the total Restricted Stock Units as the
amount of Base Salary deferred in the Participant’s Deferral Election is of the
total amount deferred in the Participant’s Deferral Election. The number of
Bonus Restricted Stock Units credited shall be the same proportion of the total
Restricted Stock Units as the amount of bonus deferred in the Participant’s
Deferral Election is of the total amount deferred in the Participant’s Deferral
Election.

  2.   Restriction Period.

          The Restriction Period under this Agreement shall be the three-year
period commencing on March 15, 2009 and ending on March 14, 2012.

  3.   Dividend Equivalents.

          If the Company declares a cash dividend on Shares, the Participant
shall be credited with dividend equivalents as of the payment date for the
dividend equal to the amount of the cash dividend per Share multiplied by the
Restricted Stock Units credited to the Participant under Section IV.1(b) as of
the record date. Dividend equivalents shall be credited to a notional account
established for the Participant (the “Dividend Equivalent Account”). Interest
shall be credited to the Participant’s Dividend Equivalent Account, compounded
monthly, until payment

3



--------------------------------------------------------------------------------



 



of such account to the Participant. The rate of such interest shall be the Prime
Rate of interest as reported by the Midwest edition of The Wall Street Journal
on the second business day of each calendar quarter.

  4.   Timing and Form of Payout.

          Except as provided in Sections IV.5, IV.6, or IV.7 after the end of
the Restriction Period, the Participant shall be entitled to receive a number of
Shares equal to the number of Restricted Stock Units credited to the Participant
under Section IV.1(b) and a cash payment equal to the amount credited to the
Participant’s Dividend Equivalent Account under Section IV.3 (or the
corresponding pro-rata portion thereof). Delivery of such Shares shall be made
as soon as administratively feasible after the end of the Restriction Period.
Delivery of the cash payment of any amount credited to the Participant’s
Dividend Equivalent Account shall be made on or about the date the Restricted
Stock Units are distributed to the Participant.

  5.   Termination of Employment Due to Death, End of Service or Disability.

  (a)   Before March 15, 2009.         A Participant who ceases to be an
employee prior to March 15, 2009 by reason of death, End of Service or
Disability shall be terminated from the Plan, and his or her Deferral Election
shall be cancelled. Any Base Salary and/or bonus earned but not paid due to the
Participant’s Deferral Election shall be paid to the Participant (or in the case
of the Participant’s death, the Participant’s beneficiary) in cash as soon as
administratively feasible after his or her termination of employment.     (b)  
After March 14, 2009 but Before January 1, 2010.         If the Participant
ceases to be an employee after March 14, 2009 but prior to January 1, 2010 by
reason of death, End of Service, or Disability, the Participant (or in the case
of the Participant’s death, the Participant’s beneficiary) shall be entitled to
receive a number of Shares equal to the sum of (i) and (ii):

  (i)   the number of Salary Restricted Stock Units credited to the Participant
under Section IV.1(c) multiplied by a fraction, the numerator of which is the
number of pay periods for which there was a Base Salary deduction in the period
beginning on January 1, 2009 and ending on the date the Participant ceases to be
an employee and the denominator of which is 24; and     (ii)   the number of
Bonus Restricted Stock Units credited to the Participant under Section IV.1(c).

  (c)   After December 31, 2009.

4



--------------------------------------------------------------------------------



 



      If the Participant ceases to be an employee after December 31, 2009 but
prior to the end of the Restriction Period by reason of death, End of Service or
Disability, the Participant (or in the case of the Participant’s death, the
Participant’s beneficiary) shall be entitled to receive a number of Shares equal
to the number of Restricted Stock Units credited to the Participant under
Section IV.1(b) and a cash payment equal to the Participant’s Dividend
Equivalent Account under Section IV.3.     (d)   Beneficiary.         Any
distribution made with respect to a Participant who has died shall be paid to
the beneficiary designated by the Participant pursuant to Article 11 of the Plan
to receive the Participant’s Shares and any cash payment under this Agreement.
If the Participant’s beneficiary predeceases the Participant or no beneficiary
has been designated, distribution of the Participant’s Shares and any cash
payment shall be made to the Participant’s surviving spouse or, if none, to the
Participant’s estate.

  6.   Involuntary Termination Other Than For Cause.

  (a)   Before March 15, 2009.         A Participant whose employment
involuntarily terminates other than for Cause or for any reason described in
Section IV.5 prior to March 15, 2009 shall be terminated from the Plan, and his
or her Deferral Election shall be cancelled. Any Base Salary and/or bonus earned
but not paid due to the Participant’s Deferral Election shall be paid to the
Participant in cash as soon as administratively feasible after his or her
termination of employment.     (b)   After March 14, 2009 but Before January 1,
2010.         A Participant whose employment involuntarily terminates other than
for Cause or for any reason described in Section IV.5 after March 14, 2009 but
prior to January 1, 2010 shall be entitled to receive a number of Shares equal
to the sum of (i), (ii), (iii) and (iv):

  (i)   the number of Salary Restricted Stock Units credited to the Participant
under Section IV.1(c) multiplied by a fraction, the numerator of which is the
number of pay periods for which there was a Base Salary deduction in the period
beginning on January 1, 2009 and ending on the date the Participant ceases to be
an employee, and the denominator of which is 24, multiplied by a fraction, the
numerator of which is the number of full months in the period beginning on
March 15, 2009 and ending on the date the

5



--------------------------------------------------------------------------------



 



      Participant ceases to be an employee (the “Elapsed Months”), and the
denominator of which is 36; and
 
  (ii)   the number of Bonus Restricted Stock Units credited to the Participant
under Section IV.1(c) multiplied by a fraction, the numerator of which is the
Elapsed Months, and the denominator of which is 36; and     (iii)   the lesser
of:

  (A)   the quotient of (x) the total amount of Base Salary deferred in the
Participant’s Deferral Election multiplied by a fraction, the numerator of which
is the number of pay periods for which there was a Base Salary deduction in the
period beginning on January 1, 2009 and ending on the date the Participant
ceases to be an employee, and the denominator of which is 24, multiplied by a
fraction, the numerator of which is 36 minus the Elapsed Months, and the
denominator of which is 36, divided by (y) the Fair Market Value of a Share on
the date the Participant ceases to be an employee, or     (B)   the number of
Salary Restricted Units determined under Section IV.1(c) multiplied by a
fraction, the numerator of which is the number of pay periods for which there
was a Base Salary deduction in the period beginning on January 1, 2009 and
ending on the date the Participant ceases to be an employee, and the denominator
of which is 24, multiplied by a fraction, the numerator of which is 36 minus the
Elapsed Months, and the denominator of which is 36; and

  (iv)   the lesser of:

  (A)   the quotient of (x) the amount of bonus deferred in the Participant’s
Deferral Election multiplied by a fraction, the numerator of which is 36 minus
the Elapsed Months, and the denominator of which is 36, divided by (y) the Fair
Market Value of a Share on the date the Participant ceases to be an employee, or
    (B)   the number of Bonus Restricted Stock Units determined under
Section IV.1(c) multiplied by a fraction, the numerator of which is 36 minus the
Elapsed Months, and the denominator of which is 36.

6



--------------------------------------------------------------------------------



 



  (c)   After December 31, 2009.         A Participant whose employment
involuntarily terminates other than for Cause or for any reason described in
Section IV.5 after December 31, 2009 but prior to the end of the Restriction
Period shall be entitled to receive a number of Shares equal to the sum of
(i) and (ii):

  (i)   the number of the Restricted Stock Units credited to the Participant
under Section IV.1(b) multiplied by a fraction, the numerator of which is the
Elapsed Months, and the denominator of which is 36, and     (ii)   the lesser
of:

  (A)   the quotient of (x) the total amount deferred in the Participant’s
Deferral Election multiplied by a fraction, the numerator of which is 36 minus
the Elapsed Months, and the denominator of which is 36, divided by (y) the Fair
Market Value of a Share on the date the Participant ceases to be an employee, or
    (B)   the number of Restricted Stock Units determined under Section IV.1(b)
multiplied by a fraction, the numerator of which is 36 minus the Elapsed Months,
and the denominator of which is 36.

  7.   Termination of Employment for Any Other Reason.

  (a)   Before March 15, 2009.         A Participant whose employment terminates
for any reason other than those described in Sections IV.5 and IV.6 prior to
March 15, 2009 shall be terminated from the Plan, and his or her Deferral
Election shall be cancelled. Any Base Salary and/or bonus earned but not paid
due to the Participant’s Deferral Election shall be paid to the Participant in
cash as soon as administratively feasible after his or her termination of
employment.     (b)   After March 14, 2009 But Before January 1, 2010.         A
Participant whose employment terminates for any reason other than those
described in Sections IV.5 and IV.6 after March 14, 2009 but prior to January 1,
2010 shall be entitled to receive a number of Shares equal to the sum of (i) and
(ii):

  (i)   the lesser of:

7



--------------------------------------------------------------------------------



 



  (A)   the quotient of (x) the amount of Base Salary the Participant elected to
defer in the Participant’s Deferral Election multiplied by a fraction, the
numerator of which is the number of pay periods for which there was a Base
Salary deduction in the period from January 1, 2009 to the date the Participant
ceases to be an employee, and the denominator of which is 24, divided by (y) the
Fair Market Value of a Share on the date the Participant ceases to be an
employee, or     (B)   the number of Salary Restricted Stock Units credited to
the Participant under Section IV.1(c) multiplied by a fraction, the numerator of
which is the number of pay periods for which there was a Base Salary deduction
in the period from January 1, 2009 to the date the Participant ceases to be an
employee, and the denominator of which is 24; and

  (ii)   the lesser of:

  (A)   the amount of bonus deferred in the Participant’s Deferral Election
divided by the Fair Market Value of a Share on the date the Participant ceases
to be an employee, or     (B)   the number of Bonus Restricted Stock Units
credited to the Participant under Section IV.1(c).

  (c)   After December 31, 2009.         A Participant whose employment
terminates for any reason other than those described in Sections IV.5 and IV.6
after December 31, 2009 but prior to the end of the Restriction Period shall be
entitled to receive a number of Shares equal to the lesser of: (i) the total
amount deferred in the Participant’s Deferral Election divided by the Fair
Market Value of a Share on the date the Participant ceases to be an employee; or
(ii) the number of Restricted Stock Units credited to the Participant under
Section IV.1(b).

  8.   Employment After a Change in Control.

          In accordance with the terms of the Plan, upon the occurrence of a
Change in Control, a Participant shall receive a distribution of a number of
Shares equal to the number of Restricted Stock Units credited to him or her
under Section IV.1(b) and a cash payment equal to the amount, if any, credited
to the Participant’s Dividend Equivalent Account under Section IV.3, as soon as
practicable thereafter. The Participant’s Base Salary deduction for the
remainder of the year shall be accelerated and such amount shall be deducted
from the Restricted Stock Unit distribution and/or cash payment.

8



--------------------------------------------------------------------------------



 



V. Stock Appreciation Right.

  1.   Discount Rate and Conversion Ratio.

  (a)   In consideration of the Participant’s Deferral Election (under which 50%
of total deferrals may be allocated to a SAR, in 25% increments), the
Participant shall be credited as of March 15, 2009 with a SAR. The Participant
shall receive the benefit of the same Discount Rate applicable to Restricted
Stock Units, as described in Section IV.     (b)   The number of SAR Shares
shall be equal to the dollar amount of the portion of the Participant’s Deferral
Election allocated to the SAR, divided by 80% of the Average FMV and multiplied
by the Conversion Ratio.

  2.   Vesting and Exercisability.

  (a)   Full Vesting. If the Participant remains continuously employed by the
Company between the Grant Date and the Vesting Date, the SAR shall become fully
vested on the Vesting Date.     (b)   Exercisability. To the extent vested, the
SAR may be exercised in whole or in part at any time during the Term, except as
otherwise provided in Sections V.3, V.4 and V.5.     (c)   Forfeitures. The
portion of a SAR that fails to vest or ceases to be exercisable shall be
forfeited.

  3.   Termination of Employment Due to Death, End of Service, Disability or
Involuntary Termination Other Than For Cause.

  (a)   Before March 15, 2009. If the Participant’s termination of employment
occurs before March 15, 2009, any Base Salary and/or bonus earned but not paid
due to the Participant’s Deferral Election shall be paid to the Participant in
cash as soon as administratively feasible after his or her termination of
employment.     (b)   After March 14, 2009 but prior to January 1, 2010. If the
Participant ceases to be an employee during 2009 by reason of death, End of
Service, Disability, or involuntary termination by the Company other than for
Cause, the SAR shall vest with respect to the Earned Portion of his or her SAR
Shares, and the SAR shall be exercisable with respect to such portion throughout
the two-year period beginning on the termination date.     (c)   After 2009 and
Before Vesting Date. If the Participant ceases to be an employee after
December 31, 2009 and before the Vesting Date by reason of death, End of
Service, Disability, or involuntary termination by the

9



--------------------------------------------------------------------------------



 



      Company other than for Cause, the SAR shall become fully vested and shall
be exercisable for the two-year period commencing on the Participant’s
termination date (but not beyond the end of the Term).     (d)   On or After
Vesting Date. If the Participant ceases to be an employee on or after the
Vesting Date by reason of death, End of Service, Disability, or involuntary
termination by the Company other than for Cause, the SAR shall become fully
vested and shall be exercisable throughout the remainder of the Term.

  4.   Termination of Employment By Reason of Voluntary Resignation.

  (a)   Before March 15, 2009. If the Participant’s termination of employment
occurs before March 15, 2009, any Base Salary and/or bonus earned but not paid
due to the Participant’s Deferral Election shall be paid to the Participant in
cash as soon as administratively feasible after his or her termination of
employment.     (b)   After March 14, 2009 and Before January 1, 2010. If the
Participant ceases to be an employee during 2009 by reason of his or her
voluntary resignation (other than an End of Service), the SAR shall become
exercisable at such time on a Limited Basis with respect to 75% of the Earned
Portion of the SAR Shares and shall remain exercisable on a Limited Basis for a
three-month period commencing on the Participant’s termination date. For
purposes of this Section V.4(b), “Limited Basis” means that the total amount
payable with respect to the exercise of the SAR shall in no event exceed the SAR
Election Percentage of the Paid-Up Amount.     (c)   After 2009 and Before
Vesting Date. If the Participant ceases to be an employee after December 31,
2009 and before the Vesting Date by reason of his or her voluntary resignation,
the SAR shall become exercisable at such time on a Limited Basis with respect to
75% of the SAR Shares and shall remain exercisable on a Limited Basis for the
three-month period commencing on the Participant’s termination date. For
purposes of this Section V.4(c), “Limited Basis” means that the total amount
payable with respect to the exercise of the SAR shall in no event exceed the SAR
Election Percentage of the Deferral Election Amount under Section II.(a).    
(d)   On or After Accelerated Vesting Date and Prior to Scheduled Vesting Date.
If the Participant ceases to be an Employee on or after the Accelerated Vesting
Date and prior to the Scheduled Vesting Date by reason of his or her voluntary
resignation, the SAR shall remain fully exercisable throughout the three-month
period beginning on the termination date.

10



--------------------------------------------------------------------------------



 



  (e)   On or After Scheduled Vesting Date. If the Participant ceases to be an
Employee on or after the Scheduled Vesting Date by reason of his or her
voluntary resignation, the SAR shall remain fully exercisable throughout the
remainder of the Term.

  5.   Termination of Employment for Cause.

  (a)   Before March 15, 2009. If the Participant’s termination of employment
occurs before March 15, 2009, any Base Salary and/or bonus earned but not paid
due to the Participant’s Deferral Election shall be paid to the Participant in
cash as soon as administratively feasible after his or her termination of
employment.     (b)   After March 14, 2009 but Before January 1, 2010. If the
Participant’s employment is terminated for Cause during 2009, the SAR shall
become exercisable at such time on a Limited Basis with respect to 75% of the
Earned Portion of the SAR Shares and shall remain exercisable on a Limited Basis
for a three-month period commencing on the Participant’s termination date. For
purposes of this Section V.5(b), “Limited Basis” means that the total amount
payable with respect to the exercise of the SAR shall in no event exceed the SAR
Election Percentage of the Paid-Up Amount.     (c)   After 2009 and Before
Vesting Date. If the Participant’s employment is terminated for Cause after
December 31, 2009 and before the Vesting Date, the SAR shall become exercisable
at such time on a Limited Basis with respect to 75% of the SAR Shares and shall
remain exercisable on a Limited Basis for the three-month period commencing on
the Participant’s termination date. For purposes of this Section V.5(c),
“Limited Basis” means that the total amount payable with respect to the exercise
of the SAR shall in no event exceed the SAR Election Percentage of the Deferral
Election Amount under Section II.(a).     (d)   On or After Vesting Date. If the
Participant’s employment is terminated for Cause on or after the Vesting Date,
the SAR shall remain fully exercisable throughout the three-month period
beginning on the termination date.

  6.   Change in Control.

          Notwithstanding anything to the contrary herein, in the event of a
Change in Control occurring before the Scheduled Vesting Date, the SAR of a
Participant who was employed by the Company immediately before the Change in
Control shall be fully vested and exercisable upon the Change in Control and
shall remain exercisable throughout the remainder of the Term.

  7.   Exercise of SAR.

11



--------------------------------------------------------------------------------



 



  (a)   To the extent vested and exercisable, the SAR may be exercised in whole
at any time or in part from time to time as to any or all full Shares under the
SAR by written notice to the Company indicating the number of SAR Shares as to
which the SAR is being exercised. Notwithstanding the foregoing, the SAR may not
be exercised for fewer than 100 Shares at any one time or, if fewer, all the
Shares that are then subject to the SAR, to the extent vested.     (b)   Any
amount due to the Participant upon exercise of the SAR shall be paid in cash and
shall be based on the amount, if any, by which the Fair Market Value of a Share
on the date of exercise exceeds the Grant Price (except as provided in
Sections V.4 and V.5 in circumstances where the SAR is exercisable only on a
Limited Basis). The Participant shall not receive a distribution if the Fair
Market Value of a Share on the date of exercise does not exceed the Grant Price.
The Participant’s distribution of cash upon exercise of the SAR shall be the
aggregate dollar difference between the Fair Market Value of a Share on the date
of exercise and the Grant Price for all Shares with respect to which the SAR is
so exercised (except as provided in Sections V.4 and V.5 in circumstances where
the SAR is exercisable only on a Limited Basis); provided that the amount
delivered to the Participant shall be subject to applicable withholding taxes.

  8.   Transferability of SAR.

          This SAR is transferable only by will or the laws of descent and
distribution, or pursuant to a domestic relations order (as defined in Code
Section 414(p)). The SAR shall be exercisable during the Participant’s lifetime
only by the Participant or by his or her guardian or legal representative. The
Committee may, in its discretion, require a guardian or legal representative to
supply it with evidence the Committee deems necessary to establish the authority
of the guardian or legal representative to exercise the SAR on behalf of the
Participant.

  9.   Securities Law Requirements.

  (a)   This SAR shall not be exercisable in whole or in part, if exercise may,
in the opinion of counsel for the Company, violate the 1933 Act (or other
federal or state statutes having similar requirements), as it may be in effect
at that time, or cause the Company to violate the terms of Section 4.1 of the
Plan.     (b)   The SAR is subject to the further requirement that if at any
time the Committee determines in its discretion that the registration, listing
or qualification of the Shares subject to the SAR under any federal securities
law, securities exchange requirements or under any other applicable law, or the
consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the granting of the SAR, the SAR may not be
exercised in whole or in part, unless the necessary registration, listing,
qualification, consent or approval has been

12



--------------------------------------------------------------------------------



 



      effected or obtained free of any conditions not acceptable to the
Committee.     (c)   With respect to individuals subject to Section 16 of the
Exchange Act, transactions under this SAR are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of the SAR or action by the Committee fails to so
comply, the Committee may determine, to the extent permitted by law, that the
provision or action shall be null and void.

  10.   No Obligation to Exercise SAR.

          The granting of the SAR imposes no obligation upon the Participant (or
upon a transferee of a Participant) to exercise the SAR.

  11.   No Limitation on Rights of the Company.

          The grant of the SAR shall not in any way affect the right or power of
the Company to make adjustments, reclassification or changes in its capital or
business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

  12.   Plan and SAR Not a Contract of Employment.

          Neither the Plan nor this SAR is a contract of employment, and no
terms of employment of the Participant shall be affected in any way by the Plan,
this SAR or related instruments except as specifically provided therein. Neither
the establishment of the Plan nor this SAR shall be construed as conferring any
legal rights upon the Participant for a continuation of employment, nor shall it
interfere with the right of the Company or any Affiliate to discharge the
Participant and to treat him or her without regard to the effect that treatment
might have upon him or her as an Participant.

  13.   Participant to Have No Rights as a Stockholder.

          The Participant shall have no rights as a stockholder with respect to
any Shares subject to the SAR.

  14.   No Deferral Rights.

          Notwithstanding anything in Article 12 of the Plan to the contrary,
there shall be no deferral of payment, delivery or receipt of any amounts
hereunder.

13



--------------------------------------------------------------------------------



 



VI. Deferred Cash Account.

  1.   Credits to Deferred Cash Account.

          If a Participant elects to have a portion of the amounts deferred
pursuant to his or her Deferral Election allocated to the Deferred Cash Account,
the Participant’s Deferred Cash Account will be credited with the appropriate
cash balance, as determined in accordance with Section III, on March 15, 2009
and thereafter as such amounts of deferred salary or bonus are earned, in
accordance with administrative procedures established by the Company. Interest,
compounded monthly, shall be credited to the Participant’s Deferred Cash Account
until payment of such account to the Participant. The rate of such interest
shall be the average of the 10-year Treasury note rates, as reported by the
Midwest edition of The Wall Street Journal, as of the first business day of each
of the four calendar quarters preceding the year for which the interest is
credited.

  2.   Deferred Cash Payout.

  (a)   Timing. A Participant shall receive a distribution in cash with respect
to his or her Deferred Cash Account within 10 days of the earliest to occur of
(i) the Participant’s termination of employment, (ii) the Account Distribution
Date, or (iii) a Change in Control.     (b)   Amount.

  (i)   Before March 15, 2009. If the Participant’s employment is terminated for
any reason before March 15, 2009, his or her Deferral Election shall be
cancelled. Any Base Salary and/or bonus earned but not paid due to the
Participant’s Deferral Election shall be paid to the Participant in cash as soon
as administratively feasible after his or her termination of employment.    
(ii)   After March 14, 2009. If the Participant’s termination of employment
occurs after March 14, 2009, he or she shall be paid in cash within 10 days
after such termination the entire balance in his or her Deferred Cash Account.

VII. Miscellaneous.

  1.   Assignment and Transfers.

          The rights and interests of the Participant hereunder may not be
assigned, encumbered or transferred except, in the event of the death of the
Participant, by will or the laws of descent and distribution.

  2.   Withholding Tax.

14



--------------------------------------------------------------------------------



 



          The Company and any Affiliate shall have the right to retain Shares
that are distributable to the Participant hereunder to the extent necessary to
satisfy any withholding taxes, whether federal, state or local, triggered by the
distribution of Shares under this Agreement.

  3.   No Limitation on Rights of the Company.

          The grant hereunder shall not in any way affect the right or power of
the Company to make adjustments, reclassification, or changes in its capital or
business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

  4.   Plan, Terms and Conditions, and Deferral Election Not a Contract of
Employment.

          Neither the Plan, the Terms and Conditions, nor the Deferral Election
is a contract of employment, and no terms of employment of the Participant shall
be affected in any way by the Plan, the Terms and Conditions, the Deferral
Election or related instruments, except as specifically provided therein.
Neither the establishment of the Plan, the Terms and Conditions, nor the
Deferral Election shall be construed as conferring any legal rights upon the
Participant for a continuation of employment, nor shall they interfere with the
right of the Company or any Affiliate to discharge the Participant and to treat
the Participant without regard to the effect that such treatment might have upon
the Participant as a Participant.

  5.   Participant to Not Have Rights as a Stockholder.

     The Participant shall not have rights as a stockholder with respect to any
Shares subject to the Deferral Election prior to the date on which he or she is
recorded as the holder of such Shares on the records of the Company.

  6.   Notice.

          Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by certified,
registered or express mail, postage prepaid. Any such notice shall be deemed
given when so delivered personally or, if mailed, three days after the date of
deposit in the United States mail, in the case of the Company to 21557 Telegraph
Road, Southfield, Michigan, 48033, Attention: General Counsel and, in the case
of the Participant, to his or her address set forth in the Deferral Election or,
in each case, to such other address as may be designated in a notice given in
accordance with this Section.

  7.   Governing Law.

          This document, the Restricted Stock Units and any SAR or Deferred Cash
Account shall be construed and enforced in accordance with, and governed by, the
laws of the State of Michigan, determined without regard to its conflict of law
rules.

  8.   Plan Document Controls.

15



--------------------------------------------------------------------------------



 



          These Terms and Conditions are intended to generally summarize the
provisions of the MSPP. They do not alter the terms of the Plan document, a copy
of which will be provided to Participants upon request. The rights herein
granted are in all respects subject to the provisions set forth in the Plan to
the same extent and with the same effect as if set forth fully herein. In the
event that the terms set forth herein conflict with the terms of the Plan
document, the Plan document shall control.

  9.   Code Section 409A.

          The MSPP is intended to comply with that provision of the Code and all
guidance issued thereunder by the U.S. Internal Revenue Service in all respects
and shall be administered in a manner consistent with such intent. If an
unintentional operational failure occurs with respect to Code Section 409A
requirements, any affected Participant or beneficiary shall fully cooperate with
the Company to correct the failure, to the extent possible, in accordance with
any correction procedure established by the U.S. Internal Revenue Service. Any
reference herein to Code Section 409A shall be interpreted to refer to any
applicable section of the Treasury Regulations or other guidance issued by the
U.S. Internal Revenue Service, as appropriate. Notwithstanding anything herein
to the contrary, if a Participant is deemed to be a “Specified Employee” within
the meaning of that term under Code Section 409A(a)(2)(B) on the date of his or
her termination of employment, then no distribution triggered by a termination
of employment under Section IV, V or VI shall be made before the earlier of
(i) the expiration of the six-month period measured from the date of the
Participant’s termination of employment, and (ii) the date of the Participant’s
death.

16